Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-750

IN RE SUZANNE NICOLE HULTHAGE

A Member of the Bar of the
District of Columbia Court of Appeals                     2018 DDN 169

Bar Registration No. 993448

BEFORE: Fisher, Associate Judge, and Steadman and Farrell, Senior Judges.

                                  ORDER
                            (FILED – October 4, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction by
consent; this court’s July 19, 2018, order directing respondent to show cause why
the functionally-equivalent discipline of an indefinite suspension with a fitness
requirement, with the right to file for reinstatement after five years or after
reinstatement by the state of Maryland, whichever occurs first, should not be
imposed; and the statement of Disciplinary Counsel; and it appearing that
respondent failed to file a response to the court’s show cause order but did file her
D.C. Bar R. XI, §14 (g) affidavit on August 17, 2018, it is

       ORDERED that Suzanne Nicole Hulthage is hereby indefinitely suspended
with a fitness requirement nunc pro tunc to August 17, 2018. She may file for
reinstatement after five years or after reinstatement by the state of Maryland,
whichever occurs first. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate).


                                PER CURIAM